Title: To Thomas Jefferson from John Breckinridge, 26 November 1803
From: Breckinridge, John
To: Jefferson, Thomas


               
                  Saturday Morning 26. Novr. 1803.
               
               J Breckinridge returns the inclosed with his thanks to the President, for the trouble he has been so obliging as to take on this interesting subject. A copy has been taken, & the caution (’tho unnecessary) shall be borne in sacred recollection.—The scheme, so far as JB has been able to consider it, appears well adapted to the object & will be submitted to such as appear disposed to take any Interest in the subject, without delay.
            